PER CURIAM.
It appearing upon the record in these appeals that evidence procured by wire tapping constituted a vital factor in the conviction of appellants, and that such testimony is forbidden by section 605 of the Federal Communication Act of 1934, 47 U.S.C.A. § 605 (see Frank Carmine Nardone et al. v. United States of America, 58 S.Ct. 275, 82 L.Ed. -, decided by the Supreme Court December 20, 1937), it is therefore ordered and adjudged that the judgments appealed from be, and the same are, reversed and the cases are remanded to the District Court for new; trials.
Reversed and remanded.